Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 1 of 28 PagelD: 355

FERRARA LAW GROUP, P.C.
Ralph P. Ferrara, Esquire CD i 33 21985)
Kevin J. Kotch (1D #0503
50 W. State Street Suite 1100
Brenton, New Jersey 08608
609) 571-3738
BE 609) 498-7440
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

MARK DANIEL HOSPITALITY

LLC (d/b/a INC)
NO. 3:20-cv-06772-FLW-TJB

Plaintiff,

Vv.

AMGUARD INSURANCE
COMPANY

Defendant.

 

 

MEMORANDUM IN OPPOSITION TO DEFENDANT’S
MOTION TO DISMISS AND IN SUPPORT OF
PLAINTIFF’S CROSS-MOTION FOR LEAVE TO AMEND

 

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 2 of 28 PagelD: 356

 

TABLE OF CONTENTS

TABLE OF CONTENTS oo. cccccssccsssesssssscssescssssescsvscsesversvscuesevavaavssavsessveveseravavevavaess i
TABLE OF AUTHORITIES. .....cccceccsssssssessssescescscsescssvecsceevsvseessavscevsavapaugeeuavesaraees ii
INTRODUCTION woo. sccssssesenssessssssecseesssesesssssuscsvecavsesvsvsseveveesvaveneesnesvacevavesavavevees 1
FACTUAL BACKGROUND wu cccccssssscssssscsessseersrsssssesvevsvacseseevsvstasavsesensasensenaneen 3
ARGUMENT os ccssssseserseetessesscscsversvessssesescsssesserscsesesssavscasueeseceavavssasavecarevasaveserees 4
L Coverage Is Not Barred By The Virus Exclusionu.....cccccccsssessssssesssersereees 6
II.  Plaimtitf Suffered Loss Or Damage At Its Restaurant And May Recover

Business Income And Extra Expense ....cccccsscsccssscsssesscscescssessesecessevassevsevees 10

HI, Plaintiff Has Alleged An Action For Declaratory Relief For Civil Authority

COVELA LC. cccceccsnsevsestecsaceseesseersvensentenesusesseesneseecsssaresssensussaseaccaesssausussensesenes 16
IV. Plaintiff Should Be Permitted Leave To Amend The Complaint... 19
CONCLUSION oc ceccccecsecseerseseenseecseesesscsssasessseesssssessesseesassaesstsanseessuensserenaveura 21

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 3 of 28 PagelD: 357

TABLE OF AUTHORITIES
Cases

Am. Guar, & Liab. Ins. Co, v. Ingram Micro, Inc., No. 99-185 TUC ACM,
2000 WL 726789 (D. Ariz. 2000)....ccccccsssessescsessescstssesvecssersesscscevevsceyvaveees 14

Arthur v. Maersk, Inc., 434 F.3d 196 (3d Cir, 2006) vo. cccsccccsecsssesecstseressessesseseesen 20

Arthur Anderson LLP v. Federal Ins. Co., 416 N.J. Super. 334
(NJ. App. Div. 2010). cecccscscsscscsesssssscescscssvsesvapsacsesscsesssessssseteperensaes 14, 15

Ashcroft v. Iqbal, 556 U.S. 662 (2009)

Assurance Co. of Am. v. BBB Serv. Co., 593 S.Ed.2d 7 (Ga. Ct. App. 2003)...... 19

 

 

 

 

Bell Atl. Corp. v. Twombly, 550 U.S, 544 (2007) ....ccccccccscsssscstevsesesssesesvecsesestecerees 5
Boileau v. Bethlehem Steel Corp, 730 F.2d 929 (3d Cir. 1984) ccsscessenereen 20
Canopius U.S. Ins., Inc. v. Graham Trucking, LLC, No. 17-Civ-4616, 2018 WL
1757028 (DNAS. Apr. 12, 2018) cc ccscccsscsssssssccssssceressesssscssessveeesastsssavsassaees 6
Conley v. Gibson, 355 U.S. 41 (1957) .ocecccscscsscccssssesssessevesessssessessavseeevsesaseaseaes 5
Customized Distribution Services v. Zurich Ins. Co., 373 N.J. Super. 480, 462
A.2d 560 (App. Div. 2004) vo .ciceccccsccssesseesesscssecsersesersesseeesseeenssetersenses 12, 13

Dickie Brennan & Co., Inc. v. Lexington Ins, Co., 636 F.3d 683 (Sth Cir, 2011). 18

 

 

 

Dole v. Arco Chem. Co., 921 F.2d 484, 487 (3d Cir, 1990)... ccc 21
Doto v. Russo, 140 N.J. 544, 659 A.2d 1371 (1995) oo cccccsccssssessecsessersetetsetsesans li
Farmers Alliance Mut. Ins. Co. v. Dilbeck, No. CIV—09--552-M, 2010 WL 545859

(W.D. Okla, Feb. 9, 2010)... cscscssseseserscessecsesssescessssssesssevavsvavaseesecavecavesses 16
Farmers Ins. Co. of Or. v, Trutanich, 858 P.2d 1332 (Or. Ct. App. 1993) vo, 14
Foman v. Davis, 371 U.S. 178 (1962)... cccccccsssseseessescssssccsrrsersasesseccsusevatavareasanes 20

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 4 of 28 PagelD: 358

54th Street Ltd. Partners, L.P. v. Fid, & Guar. Ins. Co., 306 A.D.2d 67

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(N.Y. App. Div. 2003) o.ccccccscessscscesesssssssssscsssucessvseststsccassvavscnssssstavssesessvssees 18
5 Southlanes Bowl, Inc. v. Lumbermen's Mut. Ins. Co., 208 N.W.2d 569

(Mich. Ct. App. 1973) cccccsssssscsscsscssscscscssssvsvsccessvscaeessacssvavarscaerevuvarsaavavavens 19
Franklin v. Fin. Freedom Acquisition, LLC, 2014 U.S. Dist. LEXIS 44308

(D.N.J. Apr. 1, 2014). ccc ccccesscsssssssssecsccsssscessecrscsevsscsecseeseeussscsesssensenesseaveevaces 4
Gares v. Willingboro Twsp., 90 F.3d 720 (3d Cir. 1996) ..ccccccccscscsesesscsestsseseseens 13
General Ceramics Inc. v. Fireman’s Fund Ins. Cos., 66 F.3d 647

(3d Cir, 1995) i icccccesccseccecseesssevscssvserscssvsessesavssssecsusausasesavassssacsuvseseegecsssanes 7
Grayson v. Mayview State Hosp., 293 F.3d 103 (3d Cir. 2002)... cesses 21
Gregory Packaging, Inc. v. Travelers Prop. Cas. Co. of Am., Civ. A. No. 2:12-cv-

04418 (WHW) (CLW), 2014 WL 6675934 (D.N.J. Nov. 24, 2014)... 13
Harry’s Cadillac-Pontiac-GMC Truck Co., 486 S.E.2d 249

(N.C. Ct, App. 1997) iicccccccsscsessccssssesssessssecsssssvsssessessesseccecnrssasesstaceaeeereas 15
[emispherx Biopharma, Inc. v. Valley Forge Ins. Co., No. 12-Civ-1174, 2013 WL

12129389 (D.N.J. Sept. 1, 2013)... ceccsecsecssecsesssecerssseevsrsesesssceversseeseevereas 6
Howard Berger Co, v. Liberty Mut. Fire Ins., No. 14-Civ-06592, 2017 WL

2256960 (D.N.J. May 23, 2017) w.cccccssescssescesssesssessecsestsevsessssesesusevsacaressess 6
In re Tower Air, Inc,, 416 F.3d 229 (3d Cir, 2005) oo. icecccccsccsessereevesvesveseessnees 4,5
Johnston v. N.. State Parole Bd, Chairperson, Civ. A. No. 10-4339 (FLW),

2011 WL 773232 (D.NVJ. Feb. 28, 2011) ccc ces ecsseccsescsscereeersesesecsseseas 21
Kievit v. Loyal Protective Life Ins, Co., 34 N.J 475, 170 A.2d 22 (1961)... 12
Kost v. Kozakiewicz, 1 F.3d 176 (3d Cir, 1993) vc cccscsscccsscesssscsstevcessrscacsserserseees 4
Lutsky v. Monmouth Marine Engines, Inc., 2014 U.S. Dist. LEXIS 17241

(DN. Feb, 10, 2014)... ccccccsccscssscsscserscesesscessvsassessasesevssssscaesaueraseussssesenas 20

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 5 of 28 PagelD: 359

Mama Jo’s, Inc. v. Sparta Ins. Co., Case No. 17-cv-23362-K MM, 2018 WL

 

 

 

3412974 (S.D. FL June 11, 2018) cocccccccssscsssssscesrsvsesssesssrsestsvacseasevavevaes 15
Maritime Park, LLC v. Nova Cas. Co., No. A-3554-17T2, 2019 WL 1422918

(N.J. App. Div. Mar. 29, 2019)... cccccccsessscsssssssesssesesvsvecsesssseesesscasacavavavevaes 17
MeTernan v. City of York, PA, 564 F.3d 636 (3d Cir, 2009),..ccccccsccseeeesessenens 5
Meier v. New Jersey Life Ins, Co., 101 N.J. 597, 503 A.2d (1986) voces li

 

Mellin v. Northern Security Ins. Co,, 115 A.3d 799 (N.H. 2015)

 

Morton Int’! Inc. v. General Accident Ins. Co. of Am., 134 N.J. 1, 629 A.2d 831

 

 

 

(1993) voececeesesseseneesnsesssesesesssesesssssesssvessvessescscssassesessvevseecsusavaveesvevscsvavavetans 7,8
Motorists Mut. Ins. Co. v. Hardinger, 131 F. Appx. 823 (3d Cir. 2005)... 13
MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co., 187 Cal. App.

4th 766 (Ct. App. 2d Dist. 2010)... cc ccccscseseccscecsssesscsserssesersevsrveevssranseness 15
Mulheron v. Philadelphia Eagles, No. 12-1753 MAS TJB, 2013 WL 211349

(DIN. Jan. 18, 2013) occ cecsesssseessseevsessessesscesecaressesseesecsesssesscssescsansesaterenes 4
Murray v. State Farm Fire and Cas. Co., 509 S.E.2d 1 CW, Vir. 1998)... 14

 

Narricot Indus., Inc. v. Fireman's Fund Ins. Co., 2002 WL 31247972
(E.D. Pa, 2002). ccc cccsceessssvetsceessecessseersseescesserssssevsssevesssessssesaseeanevseversavens 19

Newman Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co., 17 F. Supp, 3d

 

 

 

 

323 (S.D.NVY. 2014) icccccccssssscsecssssssssssserssasssssessesssnecsesseseesseersnenevsesenseases 15
Performance Ins, Co. v. Jones, 185 N.J. 406, 887 A.2d 146 (2005)... eeeeesesees 7
Phillips v. Cty. of Allegheny, 515 F.3d 224 (3d Cir, 2008)... ccesesesssseseteeseeens 5
Port Authority of N.Y. & N.J. v. Affiliated FM Ins. Co,, 311 F.3d 226

(3d Cir. 2002) ccc cccccececsersesessessevsessvssssecessecarseeessessusnesssvarsevseveavsnssesssearaees 14

iv

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 6 of 28 PagelD: 360

Prime Hookah, Inc.v. Discount Smoking Products, Inc., Civ. A. No. 18-15600

 

 

 

 

(SRC), 2019 WL 1650100 (D.NJ. Apr. 17, QZO19) Lo ieccccscsccncseesevesnsenevesserees 4
Princeton Ins. Co. v. Chunmuang, 151 NJ. 80, 698 A.2d 9 (1997) vicccccsessesseeens 11
Roundabout Theatre Co. v, Continental Cas. Co., 751 N.Y.S.2d 4

(N.Y. App. Div. 2002) cccccccccssscscsessssscrevsesccecscsssatscsssevevsssseseavaressesensvecen 15
Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc., 40 F.3d 247

(7th Cir, 1994) oc csecsscsscsesevscessrsessectscssesserecsevssesssuesecsscsscsesassaveussevavsaverveves 5

Schultz Furriers, Inc. v. Travelers Cas. Ins. Co. of Am,, No. A-0170-15T1, 2017

 

WL 1731005 (N.J. App. Div. May 3, 2017) .cccccecsssecssssstscsersesrerseen 6, 18
Schmidt v. Smith, 155 N.J. 44, 713 A.2d 1014 (1998)... ccccscssescsessscersectsssersesrees 7
Shane v. Fauver, 213 F.3d 113 (Gd Cir. 2000) ..cccccccccssscssssssscessrsssescsrsnsereesens 21

Sloan v. Phoenix of Hartford Ins. Co., 207 N.W.2d 434 (Mich. Ct. App. 1973)... 17

Social Life Magazine, Inc. v. Sentinel Ins. Co. Ltd. vo.ccccccccccccsccscececceseecescererceseeesees 15

Syuty Enters, v. Home Ins. Co. of Ind., No. 94-Civ-756, 1995 WL 129229
(N.D. Cal. Mar. 21, 1995) ociccseccsersssssesessesescsecssescssssveeesesnevsssssseneseveseens 17

Thibault v. Delaware Technical & Community College, 2012 WL 2073847
(D. Del. June 8, 2012) oo cccecscscesescsseesesscsesssessssscssecsscsusrssrssscsavanvsvaneseassanes 4

United Air Lines, Inc. v. Ins. Co. of State of Pa., 439 F.3d 128 (2d Cir. 2006)..... 18

Wakefern Food Corp. v. Liberty Mut. Ins. Co., 406 N.J. Super. 524, 968 A.2d 724

 

 

 

(App. Div, 2009) ooo. ccceccsssssssseressersssessseessarsscseseessscesesarscrecarsacerenaveens 11,13
Western Fire Ins, Co. v, First Presbyterian Church, 437 P.2d 52 (Colo. 1968)..... 14
Zacarias v, Allstate Ins. Co., 168 N.J. 590 (2001) vc cccccssccccccessseecsessessecstecessens 6, 11

Statutes and Rules
Fed. R. Civ. Po 8 i ceceseesesssessessscesecsssssessescecsesevsvecsasauavscevavaceevevavncneavssenvaras 16, 21

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 7 of 28 PagelD: 361

Bed. R. Civ. Po 12 ccc ccsseesesesesescstsssssscsssvsvscsvscsvsnecesevsnessnsssapesasacesavavavasaeserssne 4, 16
Fed. Ry Civ. Po US voce ceeecsesesnsesssessesesescsesscscscssessscesevsveacavssauateasavsveerstatanevsesevasans 20
New Jersey Court Rule 1,.36-3 vccccccssesssscccsscsssscscssscssscevsesvevesuersssasscsvsesssvavsverseasen 17

vi

 

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 8 of 28 PagelD: 362

Plaintiff Mark Daniel Hospitality LLC (d/b/a INC) (“Plaintiff’ or “INC”)
submits this memorandum in opposition to AmGUARD Insurance Company’s
(“Defendant” or “AmGUARD”) Motion to Dismiss and in support of its cross-
motion for leave to amend.

INTRODUCTION

Plaintiff operates a sit-down restaurant and whisky bar which was forced to
close when Governor Murphy entered an order banning onsite dining in New
Jersey. Like many small businesses throughout the state, the impact has been
devastating. Plaintiff seeks coverage from AmGUARD under the business
interruption coverage it purchased and for which it paid a premium. This will
likely be the only time that Plaintiff and other small businesses will need this
coverage. Instead of paying, the insurers are uniformly looking for ways to avoid
coverage.

Initially, this case should be remanded to New Jersey state court where it
was originally filed. Plaintiff filed a motion to remand which is still pending. This
case involves solely state insurance law issues which should be resolved in state
court. The court should resolve the jurisdictional issues presented by the motion to
remand before addressing the other pending motions.

None of the substantive reasons advanced by AmGUARD provide a basis to

dismiss this case on the merits. The virus exclusion in the policy does not apply as

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 9 of 28 PagelD: 363

Plaintiffs losses flow from the Governor’s Order, and not the virus. AmGUARD
is also barred from relying on the exclusion as it violates public policy under the
regulatory estoppel doctrine.

Plaintiff has alleged loss or damage triggering business income and extra
expense coverage. Cases throughout the country have found that physical loss or
damage occurs where the insured’s premises are rendered unusable for its intended
use even though the property has suffered no tangible change. And courts in New
Jersey have found the terms “physical loss” and “physical damage” ambiguous in a
number of cases.

Finally, Plaintiff has pled its cause of action for declaratory relief, including
relief under the Civil Authority coverage. All that is required is plaintiff provide
sufficient facts to place defendant on notice of the claims against it. Plaintiff is not
required to litigate the claim in its Complaint. Plaintiff has pled the nature of the
insurance coverage dispute and the Orders of the Governor which have caused
Plaintiffs loss. Defendant is on notice of the nature of the claims.

In the event that the Court denies Plaintiff's motion to remand, Plaintiff
requests leave to amend the complaint to include specific allegations supporting
the public policy / regulatory estoppel claim, to plead in the alternative loss caused
by the virus and to correct any alleged deficiencies in the complaint, including that

the state court complaint does not meet federal pleading standards.

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 10 of 28 PagelD: 364

FACTUAL BACKGROUND

Plaintiff INC runs INC American Bar & Kitchen, an upscale sit down
restaurant and whiskey bar, in New Brunswick, New Jersey, Complaint 4 18. In
March 2020, the New Jersey Governor Philip Murphy entered several executive
orders which, among other things, prohibited restaurants from having any dining in
their premises. Complaint § 13. As a result of the Orders, Plaintiff cannot use its
restaurant space and was forced to close. Complaint 9 19. Plaintiff has suffered a
substantial loss of business and income. Id. The closure is a result of the Orders
which are physically impacting Plaintiffs business. Complaint { 21.

Plaintiff has businessowner’s insurance with defendant AmGUARD for the
period November 24, 2019 through November 24, 2020 (hereinafter the “Policy”).
Complaint § 6. The Policy is an “all risk policy,” which covers all risks unless
clearly and specifically excluded. Complaint § 10. The Policy includes business
interruption coverage, including coverage for business income, extra expense and
loss resulting from civil authority. Complaint § 9,

Plaintiff filed a declaratory judgment action in the Superior Court of New
Jersey, Mercer County. Plaintiff seeks a declaration of, among other things, that
AmGUARD has obligation to provide business interruption, extra expense and
civil authority coverage and that the virus exclusion in the Policy does not apply to

Plaintiff's loss. Complaint ] 27.

 

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 11 of 28 PagelD: 365

Defendant AmGUARD removed this action to federal court and has now
filed a motion to dismiss the action. Plaintiff filed a motion to remand this case to
New Jersey state court, and that motion is pending. !

ARGUMENT

“Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss an
action for failure to state a claim upon which relief may be granted.” Franklin v.
Fin. Freedom Acquisition, LLC, 2014 U.S. Dist. LEXIS 44308, at *8 (D.N.J. Apr.
1, 2014), “The purpose of a Rule 12(b)(6) motion to dismiss is to test the
sufficiency of the complaint, not to resolve disputed facts or decide the merits of
the case.” Thibault v. Delaware Technical & Community College, 2012 WL
2073847, at *1 (D. Del. June 8, 2012) (citing Kost v. Kozakiewicz, | F.3d 176, 183
(3d Cir, 1993)). A district court conducts a three-part analysis when considering a
Rule 12(b)(6) motion. Mulheron v. Philadelphia Eagles, No. 12-1753 MAS TIB,
2013 WL 211349, at *4 (D.N.J. Jan. 18, 2013).

“First, the court must ‘take note of the elements a plaintiff must plead to
state a claim.’” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). In doing
so, however, the Court should be mindful “a plaintiff will not be thrown out of

court on a Rule 12(b)(6) motion for lack of detailed facts.” In.re Tower Air, Inc.,

 

 

' The Court should resolve the motion to remand before deciding the other

motions. See Prime Hookah, Inc.v. Discount Smoking Products, Inc., Civ. A. No.
18-15600 (SRC), 2019 WL 1650100, at *3-4 & n.3 (D.N.J. Apr. 17, 2019) (noting
that without jurisdiction, the court could not decide the Rule 12(b)(6) motion).

4

 

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 12 of 28 PagelD: 366

416 F.3d 229, 237 (3d Cir. 2005). Rather, “supporting facts should be alleged, but
only those necessary to provide the defendant fair notice of the plaintiff's claim and
the ‘grounds upon which it rests.’” Id. (quoting Conley v. Gibson, 355 U.S. 41
(1957)); see also Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc., 40 F.3d
247, 251 (7th Cir. 1994) (“At this stage the plaintiff receives the benefit of
imagination, so long as the hypotheses are consistent with the complaint.”).
Second, the court must accept as true all of a plaintiffs well-pleaded factual
allegations and construe the complaint in the light most favorable to the plaintiff.
Mulheron, 2013 WL 211349, at *4. Finally, once the well-pleaded facts have been
identified and the conclusory allegations ignored, a court must next determine
whether the “facts alleged in the complaint are sufficient to show that plaintiff has
a ‘plausible claim for relief.’” Id. (quoting Iqbal, 556 U.S. at 679). The
plausibility requirement “‘does not impose a probability requirement at the
pleading stage,’ but instead ‘simply calls for enough facts to raise a reasonable
expectation that discovery will reveal evidence of? the necessary element.”
Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 556 (2007)); see also Mc'Ternan v. City of York,
PA, 564 F.3d 636, 646 (3d Cir. 2009) (“A complaint may not be dismissed merely

because it appears unlikely that the plaintiff can prove those facts or will ultimately

prevail on the merits.”).

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 13 of 28 PagelD: 367

I. Coverage Is Not Barred By The Virus Exclusion.

Coverage is not barred by the virus exclusion. Plaintiff alleges that the
Governor’s Orders, and not the presence of COVID-19 caused the loss at its
restaurant. Moreover, AmGUARD is barred from relying on the virus exclusion
by the regulatory estoppel doctrine.

A motion to dismiss is a decision based on the allegations in the Complaint.
Plaintiff has alleged that the Governor’s Orders were the cause of its business loss.
See Complaint { 19 (“As a result of the Orders, Plaintiff cannot use the restaurant
space and was forced to close.”); id. ¢ 21 (“The Orders are physically impacting
Plaintiff [and have caused] physical loss and damage....”). The cases AMGUARD
relies on for dismissing a case based on an insurance policy exclusion are all
summary judgment cases, which turn on the factual record and not the pleading.
Defendant’s Brief at 6-7.7 Here, the allegations in the complaint control, which
include that the Governor’s Orders, and not the presence of virus in Plaintiff’s

restaurant, caused the loss. See Defendant’s Brief at 9 n.5 (“Plaintiff expressly

 

* Canopius U.S. Ins., Inc. v. Graham Trucking, LLC, No. 17-Civ-4616, 2018 WL
1757028, at *1 (D.N.J. Apr. 12, 2018) (summary judgment); Howard Berger Co. v.
Liberty Mut. Fire Ins., No. 14-Civ-06592, 2017 WL 2256960, at *1 (D.N.J. May
23, 2017) (summary judgment); Schultz Furriers, Inc. v. Travelers Cas. Ins, Co. of
Am., No, A-0170-15T1, 2017 WL 1731005, at *1 (N.J. App. Div. May 3, 2017)
(summary judgment), Zacarias v. Allstate Ins, Co., 168 N.J. 590, 594 (2001)
(summary judgment); Hemispherx Biopharma, Inc. v. Valley Forge Ins. Co., No.

12-Civ-1174, 2013 WL 12129389, at *2 (D.NJ. Sept. 1, 2013) (summary
Judgment).

6

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 14 of 28 PagelD: 368

disavows any claim that its premises were somehow contaminated by the virus.”)
(citing Complaint { 28). The virus exclusion does not apply.

Plaintiff has also alleged that the virus exclusion is void as it violates public
policy. Complaint {] 27(g). New Jersey courts routinely strike insurance clauses
that violate public policy. See Performance Ins. Co, v. Jones, 185 N.J. 406, 887
A.2d 146 (2005); Schmidt v. Smith, 155 N.J. 44, 713 A.2d 1014 (1998) (exclusion
in workers’ compensation policy). The New Jersey courts recognize regulatory
estoppel, that is an insurer is precluded from relying on a change in the insurance
policy where regulatory approval was obtained through a misrepresentation.
Morton Int’ Inc. v. General Accident Ins. Co. of Am., 134 N.J. 1, 629 A.2d 831
(1993). This doctrine protects “New Jersey’s insureds and [promotes] honesty
before the state’s regulatory agencies...’ General Ceramics Inc. v. Fireman’s
Fund Ins. Cos., 66 F.3d 647, 657 (3d Cir. 1995). In Morton, the New Jersey
Supreme Court adopted regulatory estoppel and refused to give effect to the literal
meaning of the pollution exclusion. The Court explained:

The critical issue is whether the courts of this state should give effect

to the literal meaning of an exclusionary clause that materially and

dramatically reduces the coverage previously available for property

damage caused by pollution, under circumstances in which the
approval of the exclusionary clause by state regulatory agencies was

induced by the insurance agency’s representation that the clause
merely “clarified” the scope of prior coverage.

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 15 of 28 PagelD: 369

Morton, 629 A.2d at 872. The Court also noted that the insurers avoided a

 

reduction in premiums for this reduction in coverage. Id.

The insurance industry, including defendant, are similarly barred by
regulatory estoppel from relying on the virus exclusion? In 2006, two insurance
industry trade groups, Insurance Services Office, Inc. (“ISO”) and the American
Association of Insurance Services (“AAIS”), represented hundreds of insurers in a
national effort to seek approval from state insurance regulators for the adoption of
the Virus Exclusion.

In their filings with various state regulators (including New Jersey), on
behalf of the insurers, ISO and AAIS represented that the adoption of the Virus
Exclusion was only meant to “clarify” that coverage for “disease-causing agents”
has never been in effect, and was never intended to be included, in the property
policies. Specifically, in its “ISO Circular” dated July 6, 2006, and entitled “New
Endorsements Filed to Address Exclusion of Loss Due to Virus or Bacteria,” ISO
represented to the state regulatory bodies that:

While property policies have not been a source of recovery for losses
involving contamination by disease-causing agents, the specter of
pandemic or hitherto unorthodox transmission of infectious material
raises the concern that insurers employing such policies may face
claims in which there are efforts to expand coverage to create sources
of recovery for such losses, contrary to policy intent.

 

* These are the facts that support Plaintiff's allegation that the virus exclusion is

void as against public policy. As set forth below, Plaintiff requests leave to amend
to include these allegations in the complaint.

8

 

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 16 of 28 PagelD: 370

Exhibit A, hereto. The AAIS, in its “Filing Memorandum” in support of the Virus

Exclusion, represented:

Property policies have not been, nor were they intended to be, a
source of recovery for loss, cost or expense caused by disease-causing
agents. With the possibility of a pandemic, there is concern that
claims may result in efforts to expand coverage to create recovery for
loss where no coverage was originally intended...

This endorsement clarifies that loss, cost, or expense caused by,
resulting from, or relating to any virus, bacterium, or other

microorganism that causes disease, illness, or physical distress or that

is capable of causing disease, illness, or physical distress is
excluded...,

Exhibit B, hereto.

These representations by the insurance industry were false. By 2006, when
the submissions were made, courts had repeatedly found that property insurance

policies covered claims involving disease-causing agents, and had held on

 

numerous occasions that any condition making it impossible to use property for its

 

intended use constituted “physical loss or damage to such property.”

These assertions made by the insurance industry (including defendant) to
obtain regulatory approval for the Virus Exclusion were in fact misrepresentations
and for this reason, among other public policy concerns, insurers should now be

estopped from enforcing the Virus Exclusion to avoid coverage of claims related to

the COVID-19 pandemic.
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 17 of 28 PagelD: 371

In securing approval for the adoption of the Virus Exclusion by
misrepresenting to the state regulators that the Virus Exclusion would not change
the scope of coverage, the insurance industry effectively narrowed the scope of the
insurance policy without a commensurate reduction in premiums charged. Under
the doctrine of regulatory estoppel, the Court should not permit the insurance
industry to benefit from this type of duplicitous conduct before the state regulators.

Hi. Plaintiff Suffered Loss Or Damage At Its Restaurant And May Recover
Business Income And Extra Expense.

Plaintiff has suffered covered loss or damage as a result of the closure of its
business based on the Governor’s Orders. The Orders have made Plaintiff's
location unusable as a sit down restaurant, its insured purpose. This stoppage is
the very type of fortuitous event for which it purchased business interruption
insurance.

The Policy provides for the following business income coverage:

We will pay for the actual loss of Business Income you sustain due to

the necessary suspension of your “operations” during the “period of

restoration.” The suspension must be caused by direct physical loss of

or damage to property at the described premises. The loss or damage

must be caused by or result from a Covered Cause of Loss.

Businessowner’s Coverage Form, Section I.A.4.f (Leming Declaration, Amended

Exhibit A, at A4) (Docket No. 9). The Policy defines Covered Causes of Loss as

not only actual losses but also the “[r]isks of direct physical loss....” Id., Section

10

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 18 of 28 PagelD: 372

L.A.3 (Leming Declaration, Amended Exhibit A, at A3) (Docket No. 9). With

respect to Extra Expense, the Policy provides:
We will pay necessary Extra Expense you incur during the “period of
restoration” that you would not have incurred if there had been no

direct physical loss or damage to property at the described premises.

The loss or damage must be caused by or result from a Covered Cause
of Loss.

Id., Section LA.4.g.

An insurance policy is not an ordinary contract but a “contract of adhesion
between parties who are not equally situated.’” Doto v. Russo, 140 N.J. 544, 555,
659 A.2d 1371 (1995) (quoting Meier v. New Jersey Life Ins. Co., 101 N.J. 597,
611, 503 A.2d 862 (1986)). Where the language of an insurance policy supports
more than one meaning, the courts should “interpret the contract to comport with
the reasonable expectations of the insured.” Zacarias v. Allstate Ing. Co., 168 NJ.
590, 595, 775 AJj2d 1262 (2001). “[P]olicy exclusions must be narrowly
construed; [and] the burden is on the insurer to bring the case within the
exclusion.” Princeton Ins, Co. v. Chunmuang, 151 N.J. 80, 95, 698 A.2d 9 (1997).

The New Jersey courts have found the terms “physical damage” and
“physical loss” ambiguous in numerous cases. For example, in Wakefern Food
Corp. v. Liberty Mut. Ins. Co., 406 N.J. Super. 524, 968 A.2d 724 (App. Div.

2009), the Appellate Division found the undefined term “physical damage” was

ambiguous. The court noted that:

Il

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 19 of 28 PagelD: 373

[I]t is well settled that those purchasing insurance “should not be
subjected to technical encumbrances or to hidden pitfalls and their
policies should be construed liberally in their favor to the end that

coverage is afforded ‘to the full extent that any fair interpretation will
allow.’

406 N.J. Super. at 733-34 (quoting Kievit v. Loyal Protective Life Ins. Co., 34 N.J,
475, 482, 170 A.2d 22 (1961)). The insured grocery store chain was seeking
coverage for losses related to a blackout. The Appellate Division found there was
coverage even though the electricity grid may have operated as intended in
shutting down, From the perspective of the public, it was incapable of delivering
electricity and thus appeared physically damaged. In another case, Customized
Distribution Services v. Zurich Ins. Co., 373 N.J. Super. 480, 862 A.2d 560 (App.
Div, 2004), the insured warehouse had shipped bottled beverages out of rotation
which resulted in some of the beverage being kept in its warehouse too close to the
printed expiration date to be sold in the regular market. It had to be sold in the
secondary market at a discount. The court found that this constituted a “physical
loss” even though the material composition of the beverage had not changed, The
change was in “how the product was perceived by ... customers as a result of an
undue passage of time.” The court noted that “[s]ince ‘physical’ can mean more
than material alteration or damage, it was incumbent on the insurer to clearly and

specifically rule out coverage in the circumstances where it was not to be provided,

12

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 20 of 28 PagelD: 374

something that did not occur here.” Customized Distribution, 373 N.J. Super, at
491.4

Courts throughout the country have recognized that an insured suffers
physical loss or damage where its property is rendered uninhabitable or unusable
for its intended use even though the property had suffered no tangible change.
See Mellin v. Northern Security Ins. Co., 115 A.3d 799 (N.H. 2015) (insured
suffered covered loss where condominium unit was uninhabitable due to cat odor
coming from another unit even though there was no tangible physical alteration to
their unit); Gregory Packaging, Inc. v. Travelers Prop. Cas. Co. of Am., Civ. A.
No, 2:12-cv-04418 (WHW) (CLW), 2014 WL 6675934 (D.N.J. Nov. 24, 2014)

(release of ammonia temporarily incapacitated the facility); Motorists Mut. Ins. Co,

 

v. Hardinger, 131 F. Appx. 823 (3d Cir. 2005) (ecoli bacteria in well was a “direct

 

* This is not an issue to be resolved on the face of the complaint but requires
discovery regarding the nature of the claim, the nature of the harm and the
insured’s reasonable expectations. See Wakefern, 406 N.J. Super. at 729-33

(summary judgment); Customized Distribution, 373 N.J. Super. at 485-87
(summary judgment).

* There is no New Jersey Supreme Court case on point on this issue. As a result,
this Court must predict New Jersey law, which is another reason this declaratory
judgment action should be remanded. When deciding a case under state law, this
court must “apply state law as interpreted by the state’s highest court in an effort to
predict how that court would decide the precise legal issue before [the court.]”
Gares v. Willingboro Twsp., 90 F.3d 720, 725 (3d Cir. 1996). If there are no state
supreme court cases on point, the court should look to the “state’s intermediate

appellate courts for assistance in predicting how the state’s highest court would
rule.” Id.

13

 

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 21 of 28 PagelD: 375

physical loss or risk of physical loss” to the home where the functionality of the
home “was nearly eliminated or destroyed” or the property was made useless or
uninhabitable); Am. Guar. & Liab. Ins. Co. v. Ingram Micro, Inc., No. 99-185
TUC ACM, 2000 WL 726789, at *2 (D. Ariz. 2000) (“‘physical damage’ is not
restricted to the physical destruction or harm of computer circuitry but includes
loss of access, loss of use, and loss of functionality.”); Murray v. State Farm Fire
and Cas, Co., 509 S.E.2d 1, 17 (W. Vir. 1998) (where homes were at risk of a rock
or boulder slide, “[l]osses [were] covered by the policy, including those rendering
the property unusable or uninhabitable, may exist in the absence of structural
damage to the insured property”); Farmers Ins. Co. of Or. v. Trutanich, 858 P.2d
1332 (Or. Ct. App. 1993) (odor from methamphetamine cooking represented direct
physical loss covered by the policy); Western Fire Ins. Co. v. First Presbyterian
Church, 437 P.2d 52 (Colo. 1968) (presence of gasoline in ground around and
under church made it uninhabitable and making further use dangerous). Under this
caselaw, an insured has business interruption and extra expense coverage where
the insured’s property is rendered unusable for its insured purpose.°

The cases relied on by Defendant do not justify dismissing this action.

Arthur Anderson LLP v. Federal Ins, Co., 416 N.J. Super. 334, 248 (N.J. App. Div.

 

* See also Port Authority of N.Y. & N.J. v. Affiliated FM Ins. Co., 311 F.3d 226,

232 (3d Cir. 2002) (addressing terms in an asbestos in buildings property loss and
not business interruption claim),

14

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 22 of 28 PagelD: 376

2010), a case decided on summary judgment, is inapplicable, It involved a
different type of insurance, contingent business interruption, which is based on
disruption of its vendors. Arthur Anderson’s claim was that it lost money post 9-
11 and cited the damage to the World Trade Center and the Pentagon. Arthur
Anderson did not contend that any of its locations or its vendors’ locations were
damaged or unusable. Several cases deal with hindered access to an insured
property and not whether property was usable for its intended purpose. See
Harry’s Cadillac-Pontiac-GMC Truck Co., 486 S.E.2d 249 (N.C. Ct. App. 1997)
(roads leading to car dealership closed due to a snowstorm), Roundabout Theatre
Co. v. Continental Cas, Co., 751 N.Y.S.2d 4 (N.Y. App. Div. 2002) (order closed
road near the theater and not the theater); see also Mama Jo’s, Inc. v. Sparta Ins.
Co., Case No. 17-cv-23362-KMM, 2018 WL 3412974 (S.D. Fl. June 11, 2018) (no
coverage for loss caused by construction dust because restaurant remained open

every day and customers were always able to access the restaurant).’

 

’ The other cases cited by Defendant are equally inapplicable. Newman Myers
Kreines Gross Harris, P.C. v. Great N. Ins. Co., 17 F. Supp. 3d 323 (S.D.NLY.
2014) was decided under New York law and involved a loss of power to an office
building. The court noted that “access to the building was not formally blocked.”
Id. at 325. MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co., 187
Cal. App. 4th 766 (Ct. App. 2d Dist. 2010), involved a claim of damage to an MRI,
but the court noted that there was no coverage as the claimed “damage” was part of
the normal procedure for turning off and turning on the machine. Social Life
Magazine, Inc. v. Sentinel Ins. Co. Ltd., involved New York law in the context of a

request for an injunction. There was no decision on the ultimate merits of the
insured’s claim.

15

 

 

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 23 of 28 PagelD: 377

Plaintiff has alleged that its restaurant was rendered unusable as result of the
Governor’s Orders. Here, plaintiff operates INC a sit down restaurant and whisky
bar. Complaint § 18. AmGUARD insured the property for use as a restaurant.
See Leming Decl., Amended Exh. A, at Al (acknowledging business as “Full-
Service Restaurants”). As a result of the Governor’s Orders, the property was no
longer usable for a sit down restaurant (Complaint J 13, 18-19), that is, it suffered
covered physical loss or damage.

As set forth in Point I above, Defendant is estopped from asserting the virus
exclusion in its Policy. As a result, damage or risk of damage caused by a virus
would be a covered loss. Plaintiff requests leave to amend the complaint to allege,
in the alternative, that Plaintiff’s loss or damage was the result of the virus. See
Fed. R. Civ, P. 8(d)(2) (“If a party makes alternative statements, the pleading is
sufficient if any one of them is sufficient.”); Fed. R. Civ. P. 8(d)(3) (permitting
inconsistent claims or defenses).

Ill. Plaintiff Has Alleged An Action For Declaratory Relief For Civil
Authority Coverage.

| In the complaint filed in state court, Plaintiff alleged a declaratory judgment
claim seeking civil authority coverage. To satisfy Rule 12(b)(6), a declaratory
judgment complaint need only set forth the nature of the dispute between the
parties. Farmers Alliance Mut. Ins. Co. v. Dilbeck, No. CIV—09-552-M, 2010

WL 545859 (W.D. Okla. Feb. 9, 2010). Rule 12(b)(6) is not the place to argue the
16

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 24 of 28 PagelD: 378

ultimate merits of the claim. Defendant seeks to dismiss the civil authority claim
relying not on caselaw regarding the sufficiency of the pleadings, but whether
Plaintiff may ultimately prevail on a motion for summary judgment. None of these
arguments have merit. However, should the Court deem that Plaintiffs pleading is
somehow deficient, Plaintiff should be permitted leave to amend.

Defendant’s contention that Plaintiff has not alleged “damage” to any
“property” is without merit.2 As set forth in Point II, Plaintiff has alleged damage
to its property and statewide orders which would have similar impact on other
business. Courts have recognized that there is civil authority coverage resulting
from the compliance with governor’s executive orders. See Sloan v. Phoenix of
Hartford Ins. Co., 207 N.W.2d 434 (Mich. Ct. App. 1973) (civil authority coverage
for movie theaters’ losses resulting from compliance with governor’s executive
order which, during riots, imposed curfew and closed places of amusement).
Moreover, Plaintiff is seeking leave to amend to plead, in the alternative, that there
was damage caused by the presence of the virus. Numerous authorities have

recognized that this causes physical loss and damage. See, e.g., New York City

 

8 Maritime Park, LLC v. Nova Cas. Co., No. A-3554-17T2, 2019 WL 1422918
(N.J. App. Div. Mar. 29, 2019) (summary judgment) (NJ. Court’ R. 1:36-3
provides unpublished opinions are not precedent and may not be cited to any court
without providing a copy and certifying that counsel is not aware of any contrary
unpublished opinions); Syufy Enters. v, Home Ins. Co. of Ind., No. 94-Civ-756,
1995 WL 129229 (N.D. Cal. Mar. 21, 1995) (summary judgment).

17

 

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 25 of 28 PagelD: 379

Executive Order, March 16, 2020 (“[COVID-19] physically is causing property
loss and damage.”).?

Defendant also argues that Plaintiff cannot maintain a civil authority action
because Plaintiff has not alleged that orders were in response to damage. Plaintiff
has alleged the damage resulting in the Orders and, as already discussed, is seeking
leave to amend to include allegations relating the presence of the virus. This is
more than sufficient to support Plaintiff's request for declaratory relief.'°

Defendant argues that Plaintiff cannot maintain civil authority coverage
because the action of the civil authority did not prohibit access to the restaurant.

On this point, the allegations in the complaint must govern on a motion to

f

dismiss.'' Plaintiff has alleged that it operated a sit down restaurant, that the

Governor’s Executive Order prohibited sit-down customers’ access to the

 

* https://www | .nyc.gov/assets/home/downloads/pdf/executive-orders/2020/eeo-
100.pdf.

’° Once again, Defendant relies only on summary judgment cases which simply do
not address the sufficiency of the pleadings. See United Air Lines, Inc. v. Ins. Co.
of State of Pa., 439 F.3d 128 (2d Cir. 2006) (summary judgment); Dickie Brennan

é& Co., Inc. v, Lexington Ins. Co., 636 F.3d 683 (5th Cir, 2011) (summary
judgment).

'' The cases Defendant relies on were decided on motions for summary judgment.
Schultz Furriers, Inc. v. Travelers Cas. Ins. Co., Docket No. A-0170-15T1, 2017
WL 1731005 (NJ. App. Div. May 3, 2017) (summary judgment based on
testimony including concessions by the party); 54th Street Ltd. Partners, L.P. v.
Fid. & Guar. Ins. Co., 306 A.D.2d 67 (N.Y. App. Div. 2003) (summary judgment
granted while noting restaurant was accessible to the public).

18

 

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 26 of 28 PagelD: 380

restaurant and, as a result, the restaurant was closed.’ Complaint §¥ 13, 18-19.
The insurance policy does not define the term “access”. The Policy does not
specify whether the prohibition to access must be complete. Here, the prohibition
on access closed Plaintiff's business, which is the very risk that was being insured.
Any ambiguity must be read in favor of the insured.

As set forth in Point I above, Defendant is estopped from asserting the virus
exclusion in its Policy. As a result, damage or risk of damage caused by a virus
would be a covered loss. Plaintiff requests leave to amend the complaint to allege,
in the alternative, that Plaintiff's loss or damage was the result of the virus. See
Fed. R. Civ. P. 8(d) (permitting inconsistent pleading and pleading in the
alternative).

IV. Plaintiff Should Be Permitted Leave To Amend The Complaint.
In the event that this case is not remanded, Plaintiff requests leave to amend

the complaint to include specific allegations regarding regulator estoppel, alternate

 

'* Courts have held that access to an insured’s premises ‘is “prohibited” where the
order or action of civil authority actually requires the insured’s business premises
to close, thereby invoking coverage for business losses. See Assurance Co. of Am,
v. BBB Serv. Co., 593 S.Ed.2d 7, 7-9 (Ga. Ct. App. 2003) (County order to
evacuate as Hurricane Floyd approached required closure of plaintiff's restaurant,
and coverage therefore existed under Civil Authority Clause); Narricot Indus., Inc.
y. Fireman's Fund Ins. Co., 2002 WL 31247972, at *4 (E.D. Pa. 2002) (Order of
town authorities directed plaintiff to suspend plant operations due to Hurricane
Floyd); 5 Southlanes Bowl, Inc. v. Lumbermen's Mut, Ins, Co., 208 N.W.2d 569,
570 (Mich. Ct. App. 1973) (governor mandated closure of all places of amusement,

including plaintiffs bowling alleys, restaurants, taverns and motels, due to ’ Hoting
after assassination of Dr. Martin Luther King, Jr.).

19

 

 

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 27 of 28 PagelD: 381

theories of causation and address any other deficiencies raised by the
AmGUARD’s motion.

Rule 15 states that “leave to amend ‘shall be freely given when justice so
requires.” Foman y. Davis, 371 U.S. 178, 182 (1962); see also Fed. R. Civ. P.
15(a)(2) “[A] party may amend its pleading only with the opposing party’s written
consent or the court’s leave. The court should freely give leave when justice so
requires.”). Courts have routinely held that requests to amend pleadings should
routinely be granted if the appropriate standard for leave to amend under Rule 15 is
satisfied. Id. Moreover, Rule 15 reflects a “general presumption in favor of
allowing a party to amend pleadings.” Boileau v. Bethlehem Steel Corp, 730 F.2d
929, 938 (3d Circ. 1984). “In the absence of any apparent or declared reason—
such as undue delay, bad faith or dilatory motive on the part of the movant,
repeated failure to cure deficiencies by amendments previously allowed, undue
prejudice to the opposing party by virtue of allowance of the amendment, futility
of amendment, etc.the leave sought should, as the rules require, be ‘freely
given.” Foman, 371 U.S. at 182; see also Arthur v. Maersk, Inc., 434 F.3d 196,
204 (3d Cir, 2006) (“Leave to amend must generally be granted unless equitable
considerations render it otherwise unjust.”); Lutsky v. Monmouth Marine Engines,
Inc., 2014 U.S. Dist. LEXIS 17241, * 4 (D.N.J. Feb. 10, 2014) (“The Third Circuit

has adopted a liberal approach in applying Rule 15 to ensure that ‘a particular

20

 

 
Case 3:20-cv-06772-FLW-TJB Document 13-1 Filed 07/20/20 Page 28 of 28 PagelD: 382

claim will be decided on the merits rather than on technicalities,’”) (citing Dole v.
Arco Chem. Co., 921 F.2d 484, 487 (3d Cir. 1990)),

Moreover, “[A] court should not dismiss a complaint with prejudice for
failure to state a claim without granting leave to amend, unless it finds bad faith,
undue delay, prejudice or futility.” Johnston v. N.J. State Parole Bd. Chairperson,
Civ. A. No. 10-4339 (FLW), 2011 WL 773232, at *3 (D.N.J. Feb. 28, 201 1) (citing
Grayson v. Mayview State Hosp., 293 F.3d 103, 110-111 Gd Cir.2002) and Shane
v. Fauver, 213 F.3d 113, 117 Gd Cir. 2000)).

Plaintiff should be permitted leave to amend. The regulatory estoppel theory
is well established under New Jersey law and, as set forth above, there is a factual
basis for its application here. In light of the regulatory estoppel theory, Plaintiff
should also be permitted to amend the complaint to allege, in the alternative, that
Plaintiff's losses were a result of the virus. Fed. R. Civ. P. 8(d).

CONCLUSION
For the reasons set forth above, this Court should deny Defendant’s Motion
to Dismiss and grant Plaintiffs Cross-Motion for leave to amend the complaint.
Respectfully submitted,
FERRARA LAW GROUP, P.C.
DATE: July 20, 2020 BY: /s/ Ralph P, Ferrara
RALPH P. FERRARA, ESQUIRE

Attorney for Plaintiff Mark Daniel
Hospitality LLC (d/b/a INC)

21

 

 
